ORDER
Defendants-Appellees’ motion to certify to the California Supreme Court has been substantially GRANTED by order of this Court filed this date. As to those issues not certified, submission of this case for decision is deferred pending the resolution of Naegele v. R.J. Reynolds Tobacco Co., No. S090420, by the California Supreme Court. As to the issue certified, submission of this case for decision is deferred pending the California Supreme Court’s resolution of the certified question or its order declining to accept the certified question. Within 14 days of the date a decision is issued by the California Supreme Court either in this certified case or in Naegele, the parties shall notify this court and transmit a copy of the decision.